 

Exhibit 10.3

 

SARA LEE CORPORATION

LONG-TERM RESTRICTED STOCK UNIT GRANT

FISCAL YEARS 2005- 2007

 

Highlights

 

This booklet explains the plan provisions of the Sara Lee Corporation Long-Term
Restricted Stock Unit (LTRSU) grant covering fiscal years 2005 through 2007
(“Service Period”) with the restricted stock units (“RSUs”) vesting one-third
each year on August 31, 2005, August 31, 2006 and August 31, 2007, the “Vesting
Dates.” The following pages provide detailed information relating to the grant
of RSUs that you have received under the Plan.

 

The key features of this Plan are summarized below. In some countries other than
the United States, variations in Plan design and rules may occur in order to
comply with local laws and tax provisions.

 

Purpose

 

The LTRSU is a significant component of Sara Lee’s long-term compensation
program. It enhances the competitiveness of Sara Lee’s total executive
compensation package and facilitates the attraction and retention of highly
qualified executives.

 

Restricted Stock Units

 

LTRSU awards are authorized under the Sara Lee Corporation 1998 Long-Term
Incentive Stock Plan (“Stock Plan”). LTRSU awards are initially granted as RSUs
at the beginning of the Service Period. On each of the Vesting Dates, one-third
of the RSUs that are earned will be converted to shares of Sara Lee common
stock. Dividend equivalents that are payable on RSUs during the vesting periods
are accrued on your behalf.

 

The release of RSUs on each of the Vesting Dates is contingent upon your
continued active employment by the Corporation until the Vesting Dates.

 

SLC may substitute or offer alternative forms of incentive in the event it
either determines that tax or legal regulations in some countries outside the
United States provide more favorable treatment for these alternative forms of
incentive or as a voluntary alternative to RSUs.

 

  • RSUs are granted August 26, 2004 and January 27, 2005. Based upon your
continued active service through the Vesting Dates the RSUs are converted to
actual shares of Sara Lee stock, on a one-for-one basis, and issued in your
name.

 

  • You do not have voting rights on RSUs until the RSUs are converted to actual
shares.

 

Dividend Equivalents

 

During the Service Period, dividend equivalents that are payable on the RSUs
will be accrued on your behalf. These dividend equivalents are paid to you in
cash after the RSUs have vested.

 

51



--------------------------------------------------------------------------------

Award Grant Notice

 

Each Participant will receive a Restricted Stock Unit Grant Notice (“Grant
Notice”) specifying the number of RSUs that have been granted, and certain terms
and conditions applicable to the grant. The Grant Notice should be retained by
the Participant along with your other important legal documents. The Grant
Notice will be distributed electronically through Sara Lee’s Desktop application
in Insite. You must go into Desktop and actually accept this grant on-line and
instructions will be provided.

 

Tax Consequences

 

United States

 

Under current United States tax law, a Participant receives no taxable income
from the RSUs when initially granted, or from accrued dividend equivalents. The
Vesting Date, the release date of the RSUs, is the date when the taxable event
will occur, except to the extent a Participant paid in the U.S. and subject to
U.S. taxation has elected to defer distribution of the shares until a later date
(“Deferred Vesting Date”). The market value of SLC common stock on the Vesting
Date or the Deferred Vesting Date, as the case may be, will determine the amount
of taxable income. When the number of shares actually earned has been
determined, the market value of the shares on the Vesting Date or the Deferred
Vesting Date, as well as the proportionate dividend equivalents are considered
income to the Participant. This amount is then subject to any applicable
federal, state and local withholding. Amounts necessary to settle the
tax-withholding obligation will be withheld from the cash and/or shares
otherwise to be distributed to the Participant.

 

Countries other than the United States

 

Tax laws vary significantly from country to country, so advice should be
obtained from appropriate counsel concerning the tax consequences of this grant
in your country. In most cases, Participants incur no taxable income from RSUs
when initially awarded, or on the accrued dividend equivalents, until the
Vesting Date. When the shares are earned, both the market value of the shares on
the Vesting Date as well as the dividends distributed are typically considered
income. For those individuals residing outside the U.S. and not subject to U.S.
tax laws, tax withholding for certain countries may be taken by SLC in Chicago.
Each Participant is responsible for compliance with the relevant legal and tax
regulations in his or her tax jurisdiction.

 

Impact on Other Benefits

 

Any shares or dividend equivalents ultimately earned under this LTRSU grant are
not considered compensation for purposes of any retirement plan, severance
arrangement or other benefit plans in which a Participant currently participates
or may become eligible to participate in at a later date.

 

Stock Ownership Compliance

 

These RSUs will count toward the Corporation’s stock ownership guidelines during
the Service Period.

 

52



--------------------------------------------------------------------------------

Forfeiture

 

Notwithstanding anything contained in this document to the contrary, if you
engage in any activity inimical, contrary or harmful to the interests of the
Company, including but not limited to: (1) competing, directly or indirectly
(either as owner, employee or agent), with any of the businesses of the Company,
(2) violating any Company policies, (3) soliciting any present or future
employees or customers of the Company to terminate such employment or business
relationship(s) with the Company, (4) disclosing or misusing any confidential
information regarding the Company, or (5) participating in any activity not
approved by the Board of Directors which could reasonably be foreseen as
contributing to or resulting in a Change of Control of the Company (as defined
in the Plan) (such activities to be collectively referred to as “wrongful
conduct”), then (i) this RSU award, to the extent it remains restricted, shall
terminate automatically on the date on which you first engaged in such wrongful
conduct and (ii) if the misconduct occurred within 6 months following a Vesting
Date, you shall pay to the Company in cash any financial gain you realized from
the vesting of the RSUs. For purposes of this section, financial gain shall
equal, the difference between the fair market value of the Common Stock on the
Vesting Date, multiplied by the number of RSUs pursuant to the vesting (without
reduction for any shares of Common Stock surrendered or attested to) reduced by
any taxes paid in countries other than the United States which taxes are not
otherwise eligible for refund from the taxing authorities. By accepting this RSU
grant, you consent to and authorize the Sara Lee Companies to deduct from any
amounts payable by the Sara Lee Companies to you, any amounts you owe to the
Company under this section. This right of set-off is in addition to any other
remedies the Company may have against you for the wrongful conduct.

 

Administrative Guidelines

 

The following guidelines apply to the FY05-07 LTRSU grant. Additional
Administrative Guidelines may be adopted, as needed, during the Service Period
for the efficient administration of the Plan.

 

  • The Compensation and Employee Benefit Committee (“Committee”) is responsible
for administering the Plan and has full power and authority to interpret the
Plan and to adopt rules, regulations and guidelines for carrying out the Plan,
as it deems necessary.

 

  • The Committee functions as the Plan Administrator and its decisions are
binding on all persons.

 

  • The Committee reserves the right, in its absolute discretion, to make
further adjustments in awards granted to any Participant prior to the release of
those RSUs.

 

  • The Committee may, as it deems appropriate, delegate some or all of its
power to the Chief Executive Officer of Sara Lee Corporation or other executive
officer of the Corporation. However, the Committee may not delegate its power
concerning the grant, timing, pricing or amount of an award to any person who is
a corporate officer or Key Executive.

 

  • The Committee will approve the awards at the time they are granted for all
Corporate Officers and Key Executives. The RSUs to be distributed along with the
related dividend equivalents will be distributed as soon as practicable after
the Vesting Dates.

 

  • Awards may be made to new Participants during the first year of the Service
Period. The number of RSUs awarded may be adjusted to reflect that the executive
is not a Participant for the entire Service Period.

 

53



--------------------------------------------------------------------------------

  • Awards may also be made to Participants who change positions during the
first year of the Service Period, if such a change would have resulted in the
Participant qualifying for an increased level of award.

 

  • In the event of death or permanent and total disability (as defined under
the appropriate disability benefit plan if applicable) the RSUs immediately vest
and will be distributed to the estate or participant as soon as practicable
after that event date.

 

  • In the event of retirement at age 55 or later and with 10 years of service
with the Company (or as otherwise defined under the appropriate retirement
benefit plan if applicable), the RSUs will continue to vest under the normal
vesting schedule (no pro-ration) and payout will occur at the normal payout
times.

 

  • A Participant who resigns or is terminated for cause during the Service
Period generally forfeits the rights to all RSUs and any accrued dividend
equivalents. Exceptions to this rule must be approved by the Chief Executive
Officer of Sara Lee Corporation.

 

  • A Participant who is involuntarily terminated and receives severance from
the Company may be eligible for a pro-rated distribution of shares and any
accrued dividend equivalents. Active service as well as the severance period
will be used to determine the pro-ration and payout will occur at the normal
payout times.

 

  • In the event of a sale, closing, spin-off or other disposition of the
Participant’s business unit, resulting in the termination of the Participant’s
employment with the Company, the Participant may be eligible for a prorated
distribution of shares and any accrued dividend equivalents. Only periods of
active service from the beginning of the Service Period will be considered and
the shares will be distributed as soon as practicable after the event.

 

  • Should a change in control occur (as defined in the Stock Plan), the
Committee will decide what effect, if any, this should have on the awards which
are outstanding under this Plan.

 

  • If any statement in this Plan Description or any oral representation differs
from the Stock Plan, the Stock Plan document prevails. The Stock Plan Grant
Notice and Plan Descriptions collectively comprise all terms and conditions
applicable to the FY05-07 LTRSU grant.

 

  • Any stock dividend, stock split, combination or exchange of securities,
merger, consolidation, recapitalization, spin-off or other distribution of any
or all of the assets of the Company will be handled as provided for in the Stock
Plan.

 

  • Nothing in the LTRSU grant shall confer on a Participant any right to
continue in the employ of SLC or in any way affect SLC’s right to terminate the
Participant’s employment in accordance with applicable laws.

 

54



--------------------------------------------------------------------------------

Definitions    FY05-07 LTRSU     

 

 

i) The Committee means the Compensation and Employee Benefits Committee of the
Sara Lee Corporation Board of Directors.

 

j) Award Date means the date upon which the Committee approved the awards under
this Plan. In this case the Award Date can mean August 26,2004 or January 27,
2005, unless an alternate date was required for tax and/or legal reasons in
locations outside the United States.

 

k) Company, Corporation or SLC means Sara Lee Corporation or any entity that is
directly or indirectly controlled by Sara Lee Corporation, and its subsidiaries.

 

l) Deferred Vesting Date means the Distribution Date specified under the Sara
Lee Corporation Executive Deferred Compensation Plan, in the event the
Participant elected to defer his or her LTRSU award.

 

m) Dividend Equivalents has the same meaning as in the Stock Plan.

 

j) Grant Notice means the electronic document provided to each Participant
evidencing the number of restricted stock units awarded, Vesting Dates and the
basic terms and conditions of the award.

 

g) Key Executive means an employee whose salary, when expressed in U.S. dollars,
is above the midpoint of salary grade 39.

 

h) Participant means an executive of the company who has been determined to be
an eligible Participant and who has received a Grant Notice specifying the basic
terms of participation in this Plan.

 

i) Restricted Stock Units (“RSUs”) has the same meaning as “stock awards” as
that term is used in the Stock Plan.

 

j) Service Period is the three-year period of August 26, 2004 through and
including August 31, 2007.

 

k) Stock Plan means the Sara Lee Corporation 1998 Long-Term Incentive Stock Plan
or its successor plan or plans.

 

l) Total Disability is defined in the Key Executive Long-Term Disability Plan of
SLC.

 

m) Vesting Dates mean August 31, 2005, August 31, 2006 and August 31, 2007.

 

55